DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-10, 21, and 22, in the reply filed on 06/03/2021 is acknowledged.


Claims 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/03/2021.


Claim Objections
Claim 9 is objected to because of the following informalities:  
In claim 9, the phrase “is free of an additional developer” is objected to grammatically.  This objection can be overcome by changing the phrase to “is free of the developer” which is how the claim will be interpreted.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 5, the limitations that the “alkyl chain is saturated or unsaturated” renders the claim indefinite because alkyl chains are defined in the art as saturated groups.  The specification has not clearly redefined the term, and therefore making an unsaturated alkyl would render the claim indefinite.


Claim Rejections - 35 USC § 102
Claims 1-5, 9, 21, and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by De Blauwe (4,344,909).
With regard to claims 1-5, 9, 21, and 22, De Blauwe teaches a thermochromic composition that may comprise a solid formulation including paraffin wax, which reads on an alkyl hydrocarbon, and methyl yellow (col. 2, lines 28-69).  Methyl yellow is a pH indicator.  Given the fact that the materials are identical to those claimed, it will inherently be capable of performing the color change at different temperatures as claimed in claims 21 and 22.


Claims 1, 2, 4-7, 10, 21, and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fujita et al. (6,494,950).
With regard to claims 1, 2, 4-7, 10, 21, and 22, Fujita et al. disclose thermochromic microencapsulated pigments that may comprise a fluoran dye, such as 3,3-bis(p-dimethylaminophenyl)-6-dimethylaminophthalide, which reads on applicants’ pH sensitive molecule, a reaction medium, such as decyl alcohol, which reads on applicants’ matrix, and an electron-accepting compound, such as an active proton pseudo-acid compound, which would read on applicants’ developer that modifies the pH of the composition (col. 7, lines 7-16 and lines 62-67, col. 10, lines 62-68, col. 14, lines 60-62).  The composition can also include a wax medium, which can also read on applicants’ matrix (col. 15, lines 25-26).
Given the fact that the materials are identical to those claimed, it will inherently be capable of performing the color change at different temperatures as claimed in claims 21 and 22.


Claims 1-5, 7-9, 21, and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brachman et al. (5,464,470).
With regard to claims 1-5, 7-9, 21, and 22, Brachman et al. disclose a color-changing composition that reads on applicants’ thermochromic composition (col. 2, lines 57-67).  The first marking composition by itself comprises a dye, which may be methyl red and reads on applicants’ pH indicator or pH sensitive molecule, and a wax, which reads on applicants’ alkyl hydrocarbon (col. 3, lines 64-66 and col. 4, lines 50-64).  This 
Given the fact that the materials are identical to those claimed, it will inherently be capable of performing the color change at different temperatures as claimed in claims 21 and 22.


Claims 1, 2, 4-8, 10, 21, and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (US 2016/0376458).
With regard to claims 1, 2, 4-8, 10, 21, and 22, Kim discloses a thermochromic microparticle that may comprise a phase change material, which reads on applicants’ matrix, a dye and a developer [0024].  The phase change material may be a paraffin wax, polyethylene glycol or decyl alcohol [0033], [0038] and [0045].  The dye may be 3,3-bis(p-dimethylaminophenyl)-6-dimethylaminophthalide, which reads on applicants’ pH sensitive molecule [0052].  The composition may include triethanolamine, which 
Given the fact that the materials are identical to those claimed, it will inherently be capable of performing the color change at different temperatures as claimed in claims 21 and 22.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERARD T HIGGINS whose telephone number is (571)270-3467.  The examiner can normally be reached on M-F 9:30-6pm (variable one work-at-home day).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on (571) 272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/Gerard Higgins/Primary Examiner, Art Unit 1796